OPINION — AG — (1) ONE DOLLAR SHOULD BE CHARGED UNDER THE FEE SCHEDULE OF 28 O.S. 1961 43 [28-43], AND THAT THE LANGUAGE IN 68 O.S. 1968 Supp., 24324 [68-24324], MERELY SETS OUT THE FORM OF THE TAX DEED AND RECITES THE PAYMENT OF THE ONE DOLLAR REQUIRED BY SECTION 43, SUPRA. (2) THE COUNTY TREASURER HAS THE DUTY OF COLLECTING SAID FIFTY CENTS UNDER  68 O.S. 1967 Supp., 24325 [68-24325] (3) THE LEGISLATURE INTENDED 68 O.S. 1967 Supp., 24325 [68-24325] TO PROVIDE FOR AN ADDITIONAL FEE OF FIFTY CENTS TO BE ADDED TO THE FEE OF ONE DOLLAR AS SET OUT IN 28 O.S. 1961 43 [28-43] FOR EACH DEED OR CERTIFICATE MADE BY HIM, AND FURTHER THAT SECTION 24325, WOULD ELIMINATE THE TEN CENTS IN SECTION 43, FOR EACH ADDITIONAL TRACT IN THE SAME DEED. (4) IT THE OPINION OF THE ATTORNEY GENERAL THAT AS A RESULT OF THE ANSWER TO THE FOREGOING QUESTIONS THAT THE TOTAL FEES SHALL BE $1.50 TO BE COLLECTED BY THE COUNTY TREASURER FOR THE ISSUANCE OF A CERTIFICATE TAX DEED, THE DOLLAR THAT WAS COLLECTIBLE UNDER 28 O.S. 1961 43 [28-43], FOR THE MAKING OF A TAX DEED WILL REMAIN AND THE ADDITIONAL FIFTY CENTS WOULD BE CHARGEABLE UNDER 68 O.S. 1967 Supp., 24325 [68-24325]. THE FEES ARISING FROM SERVICE OF APPLICATION FOR CERTIFICATE DEED, OR THE COST OF PUBLICATION THEREOF, HAVE NOT BEEN CONSIDERED IN THE TOTAL FEE OF $1.50, SUPRA, SINCE YOUR QUESTION DID NOT INVOLVE THE SAME. (W. J. MONROE)